DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
	This action is in response to papers filed 6/1/2021.
Applicant’s election without traverse of HER2 protein levels, 99% homology to the amino acid sequences of trastuzumab, HER2 positive and WBP2 above a predetermined level in the reply filed on 11/30/2020 is acknowledged.
Claims 36, 41-42, 44-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.
Claims 33, 36-46 are pending.
Claims 33, 36-39 have been amended.
The instant response is technically non-compliant with 37 CFR 1.121 as the in response to the restriction requirement claims 36, 41-42, 44-46 were withdrawn from consideration.  However, the instant response identifies claims 36, 41-42, 44-46 as currently amended or previously presented.  Thus the response is non-compliant with 37 CFR 1.121.  However to promote compact prosecution and customer service the instant response is being examined.  Future amendments which are non-compliant with 37 CFR 1.121 may not be entered or examined.
Claims 33, 37-40, 43 are being examined.
The scope of enablement rejection has been withdrawn upon reconsideration.
Priority
	The instant application was filed 06/11/2020 is a continuation of 15746506, filed 01/22/2018, which is a national stage entry of PCT/SG2016/050341, international filing date: 07/19/2016 and claims foreign priority to 10201505756X, filed 07/23/2015.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/1/2021 is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 33, 37 recite, “% homology.”  Review and searching of the specification did not reveal antecedent basis for such limitations.
The amendment filed 6/1/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment has added new sequences SEQ ID NO 7 and SEQ ID NO 8 to the sequence listing.  These sequences were not present in the application as originally filed. Further the sequences are essential matter as they are in the claims.
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
	The objection with respect to “SEQ ID NO:” has been withdrawn in view of the substitute specification.

 The response traverses the objection with respect to homology as the specification teaches homologue which the response asserts requires 95% homology.  This argument has been thoroughly reviewed but is not considered persuasive as this is arguments of counsel without evidence.  Further Oxford dictionary of Biochemistry and Molecular biology (second edition (2006) page 317) defines homologue with respect to sequences analysis as, “5 (in sequence analysis) any  of two or more nucleotide or protein sequences, that are evolutionary related to each other by decent from a common ancestor. Homologous sequences can be orthologues or paralogues.”  Thus the argument is inconsistent with an art accepted definition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33, 37-40, 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites, “predetermined protein level.”  The specification teaches, “  As used herein the term "Predetermined level" refers to an assay cut off value that is used to assess prognostic, or therapeutic efficacy results by comparing the assay results 
Claim 33  recite a percent homology of the claimed trastuzumab.  The claims, however, do not recite the algorithm used, and the values ascribed to the variables in the algorithm (e.g., Matrix, k-tuple, Mismatch Penalty, Joining Penalty, Randomization Group Length, Cutoff Score, Gap Penalty, Gap Size Penalty, Window Size or the length of the subject nucleotide sequence)  such that the metes and bounds of the “percent homology” can be readily determined.
Claims 33, 37, and 43 are rejected as they depend from claim 33.
Response to Arguments

The response continues traversing the rejection with respect to “predetermined” asserting methods of detecting protein were known and asserting that IHC and methods of scoring are well established.  The response attempts to strengthen the position by referencing websites in the footnotes.  The websites are not of record and thus this is considered arguments of counsel without evidence.  As stated in the MPEP, 2106 “Arguments of Counsel” 
 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement.”

This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).


	The response further asserts the specification teaches HER2 status is known in the art and the specification teaches how to differentiate.  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches high is above 1 in IHC and low is 1 or below, but provides no guidance on how to differentiate the two.  Further the response has not addressed the issue of predetermined protein level being a relative term based on the teachings of the specification.  The response merely alleges the artisan could figure it out.    Thus one of skill in the art is not adequately apprised of the breath of the claim so as to avoid infringement.  This rejection can be addressed by amending the claim to clearly identify or define what the predetermined level is.
	The response traverses with respect to % homology of trastuzumab rejection asserting the structure and sequence of trastuzumab is well known.  The response supports this position by citing the teachings of Lopez-Morales.  This argument has been thoroughly reviewed but is not considered persuasive as Lopez-Morales teaches the determination of the sequence of a biosimilar to trastuzumab by mass spectroscopy (2.1 materials, page 2). A biosimilar is similar, but not necessarily trastuzumab. Further figures 3 and 4 provide different sequences for the heavy chain.  Finally, Klegg (https://www.genome.jp/dbget-
The response traverses the rejection with respect to homology as the specification teaches homologue which the response asserts requires 95% homology.  This argument has been thoroughly reviewed but is not considered persuasive as this is arguments of counsel without evidence.  Further Oxford dictionary of Biochemistry and Molecular biology (second edition (2006) page 317) defines homologue with respect to sequences analysis as, “5 (in sequence analysis) any  of two or more nucleotide or protein sequences, that are evolutionary related to each other by decent from a common ancestor. Homologous sequences can be orthologues or paralogues.”  Thus the argument is inconsistent with an art accepted definition with respect to sequence analysis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 37-40, 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 33 has been amended to require, “ a light chain amino acid sequence of SEQ ID NO: 7 and heavy chain amino acid sequence of SEQ ID NO: 8, or homologues thereof an amino acid sequence with at least 95% homology to the amino acid sequence of trastuzumab.”  The specification as originally filed did not provide the sequence of trastuzumab or any homologue of trastuzumab.  The response asserts Lopez-Morales (2015) Biomed Res Int 427235) provides the sequence of trastuzumab.  This argument has been thoroughly reviewed but is not considered persuasive as Lopez-Morales teaches the determination of the sequence of a biosimilar to trastuzumab by mass spectroscopy (2.1 materials, page 2). A biosimilar is similar, but not necessarily trastuzumab.  Further figures 3 and 4 of Lopez-Morales provide different sequences for the heavy chain.  Finally, Klegg (https://www.genome.jp/dbget-bin/www_bget?D03257+D09980, downloaded 617/2021)  teaches a trastuzumab with a different heavy chain sequence than that presented in the sequence listing or Lopez-Morales.  A biosimilar is of different scope than trastuzumab.  Further the demonstration there are at least 3 different sequences of record demonstrates there is not a single sequence for trastuzumab or a biosimilar to trastuzumab.  Thus the amendment has introduced new matter.
Further the claims lack adequate written description.

As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient 

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming wherein the HER2 antagonist treatment comprises a light chain amino acid sequence of SEQ ID NO: 7 and heavy chain amino acid sequence of SEQ ID NO: 8, or homologues thereof an amino acid sequence with at least 95% homology to the amino acid sequence of trastuzumab.
The specification does has been amended to provide the sequence of a  trastuzumab biosimilar.  The specification does not recite homology or provide any specific relevant identifying characteristics of HER2 antagonists having “ a light chain amino acid sequence of SEQ ID NO: 7 and heavy chain amino acid sequence of SEQ ID NO: 8, or homologues thereof an amino acid sequence with at least 95% homology to the amino acid sequence of trastuzumab.”    The claims encompass a genus by the recitation of homologue and % homology.   The specification provides no structure of homologues or species of the genus other than the sequence of the trastuzumab biosimilar.  The specification provides no complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or 
Response to Arguments
The response provides what the representative views applicable case law and MPEP citations.  These are noted.
The response asserts that trastuzumab was well known at the time of the invention and cites patent 5,821,337 and Baselga from IDS.  This argument has been thoroughly reviewed but is not considered persuasive as the claims of patent 5,821,337 heavy chain and light chain (SEQ ID No 20 and SEQ ID NO 17, respectively) are different than the claimed SEQ ID NO 7 and SEQ ID NO 8 of the instant application.  Further Carlos-Morales teaches different sequences as does Klegg (https://www.genome.jp/dbget-bin/www_bget?D03257+D09980, downloaded 617/2021).  While Baselga while teaching an Anti-p185 HER2 monoclonal antibody, does not teach the structure of trastuzumab or the antibody being discussed is trastuzumab.  
The response traverses the rejection with respect to homology as the specification teaches homologue which the response asserts requires 95% homology.  This argument has been thoroughly reviewed but is not considered persuasive as this is arguments of counsel without evidence.  Further Oxford dictionary of Biochemistry and 
The response cites numerous references in footnote 22.  The references are not of record in the instant case.  Further merely being able to determine % homology does not demonstrate the specification disclosed how to a priori determine which homologues or percent homology would have the functional characteristics of being a HER2 antagonist.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33, 37-40, 43  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more in the absence HER2 positive cells and WBP2 expression above a predetermined level. The claim(s) recite(s) the abstract idea or mental step of identifying, which is a mental step which requires a comparison to predetermined levels of  WBP2 and determining HER2 positive or negative.  This judicial exception is not integrated into a practical application because if the sample is HER2 negative or has WBP2 expression below a predetermined level no treatment step is required. The claim(s) does/do not include 
Claim analysis
The instant claim 33 is directed towards a method for treating a human patient suffering from breast cancer, or is suspected of suffering from breast cancer, the method comprising: (a) identifying, using an in vitro breast tissue or breast tumor tissue sample from a human patient suffering from breast cancer, or suspected of suffering from breast cancer: a human epidermal growth factor receptor 2 (HER2) status as positive or negative based on a predetermined level of HER2, wherein the HER2 status is generated by quantifying HER2 gene transcription levels and/or HER2 protein expression levels in the breast tissue or breast tumor tissue sample; and a level of WW domain-binding protein 2 (WBP2) relative to a predetermined protein level; and (b) administering a HER2 antagonist treatment, to the human patient, wherein the human patient has a HER2 status of positive and has a WBP2 protein level which is above a predetermined protein level, wherein the HER2 antagonist treatment comprises a monoclonal antibody comprising an amino acid sequence with at least 95% homology to the amino acid sequence of trastuzumab.
The identifying step is a mental step or abstract idea.  Further, the comparing required of the identifying step is a mental step or abstract idea.   
Dependent claim 43 provides a possible description of information obtain from step (a) and implies a natural correlation.

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea (mental step).  
Claim 33 recites, “(a) identifying, using an in vitro breast tissue or breast tumor tissue sample from a human patient suffering from breast cancer, or suspected of suffering from breast cancer: a human epidermal growth factor receptor 2 (HER2) status as positive or negative based on a predetermined level of HER2, wherein the HER2 status is generated by quantifying HER2 gene transcription levels and/or HER2 protein expression levels in the breast tissue or breast tumor tissue sample; and a level of WW domain-binding protein 2 (WBP2) relative to a predetermined protein level.”  This is an abstract idea or mental step of identifying.  Further the comparison required of the claim is also a mental step or abstract idea.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no when the sample is HER2 negative or has WBP2 expression below a predetermined level the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, when the sample is HER2 negative or has WBP2 expression below a predetermined level the claim requires no additional steps

[[004] Current treatment of breast cancer includes surgery, chemotherapy, radiation therapy and immunotherapy. Targeted therapy such as HER2/neu antibody (i.e. Herceptin (Trastuzumab)) first became available in the late 301990's. Later developed HER2/neu antibodies include Pertuzumab and Lapatinib..
Thus the claim does not provide additional steps which are significantly more when the cells are HER2 negative or have WBP2 expression below a predetermined level.
Response to Arguments
The response traverses the rejection by noting the USPTO guidance.  This is noted.
The response continues by pointing to example 43.  This argument has been thoroughly reviewed but is not considered persuasive as the instant fact pattern is different than example 43.  The instant claims recites, “identifying, using an in vitro breast tissue or breast tumor tissue sample from a human patient suffering from breast cancer, or suspected of suffering from breast cancer: a human epidermal growth factor receptor 2 (HER2) status as positive or negative based on a predetermined level of HER2, wherein the HER2 status is generated by quantifying HER2 gene transcription levels and/or HER2 protein expression levels in the breast tissue or breast tumor tissue sample; and a level of WW domain-binding protein 2 (WBP2) relative to a predetermined protein level; and (b) administering a HER2 antagonist treatment, to the human patient, wherein the human patient has a HER2 status of positive and has a WBP2 protein level which is above a predetermined protein level.” (emphasis added by examiner).  Thus the instant the claims encompass identifying the subject as positive or negative to HER2 and above, equal to, or below expression of predetermined level of WBP2 and treatment only for HER2 positive and WBP2 above predetermined threshold.  In contrast example 43 requires identifying the subject as a non-responder by a calculation.  Thus the fact pattern in the claim is different.  However, amending the claim to require identifying a subject as HER2 positive and having WBP2 above the predetermined threshold and treating would make the claims consistent with example 43.  However, such an amendment after final would change the scope of the claims and may require further search and consideration.
The response continues by asserting the abstract idea of the claim is used to identify the subject as Here2 positive, WBP@ above a predetermined level and then treating.  This argument has been thoroughly reviewed but is not considered persuasive as it is inconsistent with the claim which recites, “identifying, using an in vitro breast tissue or breast tumor tissue sample from a human patient suffering from breast cancer, or suspected of suffering from breast cancer: a human epidermal growth factor receptor 2 (HER2) status as positive or negative based on a predetermined level of HER2, wherein the HER2 status is generated by quantifying HER2 gene transcription levels and/or HER2 protein expression levels in the breast tissue or breast tumor tissue sample; and a level of WW domain-binding protein 2 (WBP2) relative to a predetermined protein level.”  The treatment is conditional on one of multiple outcomes (HER2 positive, HER2 negative, above, equal to, or below expression of predetermined level of WBP2) as the claim explicitly recites, “administering a HER2 antagonist treatment, to the human patient, wherein the human patient has a HER2 status of positive and has a WBP2 protein level which is above a predetermined protein level.”  Thus the arguments are inconsistent with the limitations explicitly recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33, 37-40, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (Journal of Clinical Oncology (2008) volume 26, 2999-3005), Lim (Cellular and Molecular Biology (2010) AACR, abstract 4971), Yap (Thesis: Tyrosine Phosphorylated WBP2 Regulates Cell Proliferation Through E2F Pathway (2011) pages 1-67)
HER2 is also called ErbB2 or human epidermal growth factor 2 (egfr2, CD340, etc. 
The claims set forth comprising language and thus allows additional steps.
Further the claim recites, “predetermined level” and “predetermined protein level.”  The specification teaches, “  As used herein the term "Predetermined level" refers to an assay cut off value that is used to assess prognostic, or therapeutic efficacy results by comparing the assay results against the predetermined level/cut off, where the predetermined level/cut off already has been linked or associated with various clinical parameters (for example, sub-division of disease/condition, severity of disease/condition, progression, non-progression, or improvement of disease/condition with treatment.  The disclosure provides exemplary predetermined level/cut off. However, it would be appreciated that cut off values may vary depending on the nature of the assay (for example, antibodies employed, reaction conditions, sample purity, etc.). Furthermore, it would be appreciated that the disclosure herein may be adapted for other assays, such as immunoassays to obtain immunoassay-specific cut off values for those other assays bed on the description provided by this disclosure. Whereas the  precise value of the predetermined limit/cut off may vary between assays, the  correlations as described herein should be generally applicable.”  Thus the specification asserts that predetermined level is a relative term and thus broad.
The prior art as exemplified below demonstrates that  Trastuzumab is a known HER2 (ErbB2 antagonist) for the treatment of HER2 positive breast cancer.  The prior art as exemplified below further demonstrates that WBP2 and its regulation is implicated in breast cancer and breast cancer progression.  Further the exemplified art teaches the WBP2 is not expressed in normal breast cancer samples.
Gomez teaches, “Trastuzumab, a monoclonal antibody directed against the  extracellular domain of ErbB2,12 has shown clinical benefit for women with metastatic and early-stage ErbB2- overexpressing breast cancer.13-18 Preclinical studies have shown that combined gefitinib/trastuzumab therapy causes greater apoptosis in breast cancer cell lines than either drug alone, suggesting that combined ErbB1 and ErbB2 inhibition could be clinically beneficial.19” (2999, 2nd column).
	Gomez does not specifically teach detection of WBP2 or treatment based on HER2(ErbB2) and WBP2 expression.

	Yap teaches, “EGFR (epidermal growth factor receptor) is a member of the HER/ERBb family of transmembrane receptor tyrosine kinases, which includes HER2, HER3 and HER4 (Britsch 2007)” (page 2, 1.1.2).”   Yap teaches EGF stimulation rapidly phosphorylates WBP2 )page 50 top, 4.1) Yap teaches that WBP2 expression regulates E2F expression (page 51-53).
Yap teaches detection of WBP2 by use of an antibody.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to determine expression of HER2  and WBP2 in a sample from human breast cancer patients and identify those with HER2  and WBP2 above a predetermined level (or HER2 positive) for prior to  treatment  
	With regards to claims 37-39, Gomez teaches, “Trastuzumab, a monoclonal antibody directed against the  extracellular domain of ErbB2.”
	Claim 43 describes the possible outcomes of the identifying step of the claim with respect to any reference group.  The art provides that different subjects have varied response to treatments.
Response to Arguments
The response begins by arguing the teachings of the art individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response begins traversing the rejection asserting Gomez teachings are mainly to small molecule inhibitors of ErB1 and ErbB2.  This argument has been thoroughly reviewed but is not considered persuasive as Gomez teaches, “ Trastuzumab, a monoclonal antibody directed against the  extracellular domain of ErbB2,12 has shown clinical benefit for women with metastatic and early-stage ErbB2- overexpressing breast cancer.13-18 Preclinical studies have shown that combined gefitinib/trastuzumab therapy causes greater apoptosis in breast cancer cell lines than nd column).
The response further asserts Gomez does not teach stratifying HER2 breast cancers to identify breast cancer in which trastuzumab is most efficacious.  This argument has been thoroughly reviewed but is not considered persuasive as Gomez does suggest that HER2 breast cancer patients show clinical benefits from trastuzumab.  Further the claims require treating based on HER2 positive and WBP2 above a threshold and provide no specific limitations with stratifying subjects or determining most efficacious treatments.  Thus the arguments are not consistent with the limitations of the claims.  
	The response continues by conceding that Lim teaches WBP2 is an oncogene of the of the EGFR pathway.  The response continues by noting that HER2 (ErBb2) is not identified as the sole kinase for the phosphorylation of WBP2, but the response concedes that HER2 is part of the family of kinases that phosphorylate WBP2.  The response further concedes the WBP2 is overexpressed in breast cancer epithelial cells and is correlated with progression.  The response concludes by asserting that Lim does not teach WBP2 in HER2+ subjects.  This argument has been thoroughly reviewed but is not considered persuasive as the response has conceded WBP2 is an oncogene and overexpressed in breast cancer cells.  Thus it is obvious to treat subjects in which HER2+ and WBP2 is expressed with a breast cancer treatment targeting Her2.
	The response continues by asserting that Yap teaches WBP2 phosphorylation is due to the EGFR family kinases which includes HER2 and detection of WBP2.  The response asserts that Yap does not specifically disclose treating subjects with WBP2 
The response continues by asserting, “As discussed hereinabove, at most, WBP2 is shown to be an oncogene which is affected by the EGF pathway, however, it is not shown to be differentially expressed in HER2+ cancers, nor is it shown to increase the chances a trastuzumab therapy will be effective. Further, even given the disclosures, it would be expected that inhibiting EGF would decrease WBP2 phosphorylation, regardless of cancer type, and make trastuzumab effective.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require identifying subjects with decreased WBP2 phosphorylation in response to HER2 antagonist, but merely treating HER2 positive breast cancer patients with WBP2 expression above a predetermined level.  Thus applicant is arguing limitations not in the claims.  
The response continues by providing arguments with respect to figure 5.  These arguments are not persuasive as the claims require a human patient with breast cancer or suspected of having breast cancer.  The teachings of figure 5 are limited to athymic nude mice, which are not humans and are not suspected of having breast cancer.  Further the examples have WBP2 which appears to be overexpressed by use of a 
Thus the rejection is maintained.
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634